t c memo united_states tax_court bernard boozer petitioner v commissioner of internal revenue respondent docket no filed date bernard boozer pro_se carol e schultze for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure after concessions the remaining stipulated issues for decision are whether the tax_court has jurisdiction to determine whether petitioner's tax_deficiency was discharged in bankruptcy if we do have jurisdiction to decide the dischargeability issue whether the bankruptcy proceeding discharged petitioner's federal_income_tax deficiency whether petitioner is entitled to a bad_debt deduction in the amount of dollar_figure and whether petitioner is entitled to a deduction for rent in the amount of dollar_figure the parties did not favor us with a complete copy of the underlying adjustments the issues set forth above are from the stipulation of agreed issues some of the facts have been stipulated and are so found petitioner resided in central square new york at the time his petition was filed during the taxable_year at issue petitioner was employed as a professor by the state university of new york at oswego s u n y oswego petitioner taught classe sec_2 days a week prior to petitioner and his family lived in central square new york central square is located near s u n y oswego apparently prior to petitioner moved to delhi new york approximately miles from central square during petitioner his wife and his daughter resided in a rental house in delhi sometime in petitioner's wife obtained employment in delhi petitioner stayed in delhi days a week and worked in his businesses he taught in oswego new york days a week on schedules c petitioner reported total losses of dollar_figure from the following businesses cobra productions a video tape production distribution business paradise therapy paradise a mental health therapy business dr bernard boozer boozer a management consultant business and charley's a restaurant on his schedule c for paradise petitioner inter alia claimed a deduction for bad_debts from sales or services in the amount of dollar_figure on his schedule c for boozer petitioner inter alia claimed a deduction for rent or lease of other business property in the amount of dollar_figure on or about date petitioner requested and was granted an extension of time to file his return by date on date respondent mailed to petitioner a request for your tax_return for tax period ending date because respondent's records showed that petitioner had not filed a tax_return form_1040 u s individual_income_tax_return for on date petitioner filed his return on date petitioner filed a petition to commence a bankruptcy proceeding under chapter of the bankruptcy code u s c the petition was filed in the u s bankruptcy court for the district of maryland on date a discharge order was entered in the bankruptcy proceeding which provided in pertinent part as follows the above-named debtor is released from all dischargeable debts any judgment heretofore or hereafter obtained in any court other than this court is null and void as a determination of the personal liability of the debtor with respect to any of the following a debts dischargeable under u s c sec b unless heretofore or hereafter determined by order of this court to be nondischargeable debts alleged to be excepted from discharge under clauses and of u s c sec a c debts determined by this court to be discharged all creditors whose debts are discharged by this order and all creditors whose judgments are declared null and void by paragraph above are enjoined from instituting or continuing any_action or employing any process or engaging in any act to collect such debts as personal liabilities of the above-named debtor the record does not disclose whether respondent filed a proof_of_claim in the bankruptcy proceeding or whether the parties made an attempt to litigate the merits or dischargeability of the tax_deficiency in the bankruptcy proceeding on date respondent mailed a statutory_notice_of_deficiency to petitioner for his taxable_year the deficiency apparently resulted from disallowances of certain claimed deductions related to petitioner's businesses on date petitioner timely filed a petition to this court the tax_court is a court of limited jurisdiction and its powers may not exceed those conferred by statute sec_7442 89_tc_321 57_tc_392 this court lacks the requisite subject matter jurisdiction to decide whether a taxpayer's deficiency was discharged in a bankruptcy proceeding 94_tc_1 as a general_rule this court's jurisdiction to consider tax matters depends on a notice_of_deficiency and a timely filed petition sec_6212 and sec_6213 rule neilson v commissioner supra the redetermination of an income_tax deficiency has nothing to do with collection of the tax nor any similarity to an action for collection of a debt nor does it involve any other rights and remedies of the sort traditionally enforced in an action at law 65_tc_1180 accordingly although we lack jurisdiction to determine whether petitioner's deficiency had been discharged in bankruptcy we have the requisite jurisdiction to redetermine the merits of that deficiency sec_166 generally allows a deduction for any bona_fide debt that becomes worthless during the taxable_year bad_debts may be characterized as either business bad_debts or nonbusiness bad_debts sec_166 worthless debts arising from unpaid fees shall not be allowed as a deduction under sec_166 unless the income such item represents has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year 64_tc_598 o'meara v commissi8_tc_622 sec_1_166-1 income_tax regs the parties stipulated that the amount at issue with respect to the bad_debt deduction is dollar_figure this was the rounded off amount of the bad_debt claimed on petitioner's schedule c for paradise at trial petitioner stated that he believed the correct figure should be the amount of the services provided which is in fact dollar_figure we hold the parties to their stipulation and use the stipulated amount of dollar_figure with respect to this issue this amount purportedly represents a fee for services petitioner rendered to a client petitioner contends that he included the dollar_figure in income in a prior year but he was never paid his fee thus petitioner contends that he is entitled to a bad_debt deduction for this amount we disagree on this record there is no evidence whatsoever to support a finding that petitioner included in gross_income the dollar_figure in unpaid fee in either the year for which the deduction as a bad_debt was claimed or for a prior taxable_year thus because we find that petitioner did not include the dollar_figure in income petitioner is not entitled to a bad_debt deduction under sec_166 gertz v commissioner supra finally we must decide whether petitioner is entitled to a deduction for rental payments for petitioner's house in delhi in the amount of dollar_figure although petitioner claimed the rental payments on his schedule c for boozer petitioner's management consultant business petitioner contends that the rental payments were related to his mental health therapy business petitioner never explained why he failed to claim the rental payments on his schedule c for paradise his mental health therapy business sec_162 allows a deduction for ordinary and necessary traveling expenses including amounts expended for meals_and_lodging incurred by a taxpayer while away from home in the pursuit of a trade_or_business this provision is an exception to the general_rule under sec_262 which states that personal living or family_expenses are not deductible under sec_162 a taxpayer must satisfy all of the following conditions the expense must have been ordinary and necessary the expense must have been incurred while petitioner was away from home and petitioner must have incurred the expense in the pursuit of his business 326_us_465 the court_of_appeals for the second circuit to which an appeal in this case would lie has defined home for purposes of sec_162 to mean the taxpayer's permanent abode or residence rather than his business headquarters 450_f2d_66 2d cir 438_f2d_905 2d cir petitioner contends that he is entitled to a deduction for the rental payments for his delhi house which he claims is temporary and in which petitioner his wife and their daughter resided after a review of the record we conclude that petitioner is not entitled to a deduction for rental payments because petitioner did not incur such expense while away from home petitioner his wife and his daughter resided in delhi throughout petitioner testified that although he still owned the house in central square neither he nor his family resided there during any part of and that his home was in delhi in fact petitioner stated that when he taught classes at s u n y oswego he did not stay at the house in central square instead petitioner stated that he stayed at a friend's place further petitioner stated that the house in central square was unoccupied and was just sitting there in thus we conclude that petitioner's house in delhi where he and his family resided was his residence as defined by the court_of_appeals for the second circuit therefore petitioner was not away from home for purposes of sec_162 accordingly respondent is sustained on this issue decision will be entered under rule
